                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

 UNITED STATES OF AMERICA                          )
                                                   )
 v.                                                )             No. 2:09-CR-031
                                                   )
 JASON WARE                                        )

                              MEMORANDUM AND ORDER

          Now before the Court is the defendant’s August 13, 2021 pro se motion. [Doc.

 1616]. Therein, the defendant asks to be released from prison due to unspecified “real bad

 health problems,” the COVID-19 pandemic, and his desire to be with his family.

          The defendant cites no statutory other legal authority in support of his request. In

 deference to the defendant’s pro se status, the Court construes his filing as a renewed

 motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i).

          The Court finds that no response from the United States is necessary. For the

 reasons that follow, the defendant’s renewed motion will be denied.

                                   I.     BACKGROUND

          In September 2011, this Court sentenced the defendant to a 262-month term of

 imprisonment for conspiring to distribute and possess with the intent to distribute cocaine

 base. In November 2019, the Court reduced the defendant’s prison sentence to 188 months

 pursuant to the First Step Act of 2018 and the Fair Sentencing Act of 2010. The defendant

 is presently housed at FCI Forrest City Medium with a scheduled release date of December

 26, 2022. See Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited August 27,

 2021).


Case 2:09-cr-00031-RLJ-MCLC Document 1618 Filed 08/31/21 Page 1 of 6 PageID #:
                                   6404
        In his prior motions, the defendant sought immediate compassionate release due to

 purported borderline diabetes, chest pain, high blood pressure, and the COVID-19

 pandemic. [Docs. 1529, 1544]. In its memorandum and order entered August 6, 2020, the

 Court presumed without deciding that the defendant had shown extraordinary and

 compelling grounds for compassionate release. [Doc. 1575]. The Court nonetheless

 denied the motions, concluding in relevant part that the defendant’s release would not be

 consistent with the 18 U.S.C. § 3553(a) factors. [Id.].

        The defendant appealed. [Doc. 1578]. On March 12, 2021, the Sixth Circuit Court

 of Appeals affirmed this Court’s ruling. [Doc. 1600]. The Sixth Circuit specifically held

 that this Court did not abuse its discretion in deciding that the 3553(a) factors did not

 warrant relief. [Id.]. That point, the Sixth Circuit stated, “was independently sufficient to

 support [this Court’s] decision.” [Id.].

                                    II.     DISCUSSION

        Section 3582(c)(1)(A)(i) of Title 18, United States Code, allows district courts to

 consider prisoner motions for sentence reduction upon a finding of “extraordinary and

 compelling reasons.” That statute, as amended by the First Step Act of 2018, provides that

       the court, upon motion of the Director of the Bureau of Prisons, or upon motion
       of the defendant after the defendant has fully exhausted all administrative rights
       to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s
       behalf or the lapse of 30 days from the receipt of such a request by the warden
       of the defendant’s facility, whichever is earlier, may reduce the term of
       imprisonment (and may impose a term of probation or supervised release with
       or without conditions that does not exceed the unserved portion of the original
       term of imprisonment), after considering the factors set forth in section 3553(a)
       to the extent that they are applicable, if it finds that—



                                              2

Case 2:09-cr-00031-RLJ-MCLC Document 1618 Filed 08/31/21 Page 2 of 6 PageID #:
                                   6405
              (i) extraordinary and compelling reasons warrant such a reduction ... and
              that such a reduction is consistent with applicable policy statements issued
              by the Sentencing Commission....

    18 U.S.C. § 3582(c)(1)(A). Prior to the First Step Act, a motion for compassionate release

    could only be brought by the BOP Director, not a defendant.                          See 18 U.S.C. §

    3582(c)(1)(A) (2017). The First Step Act amended § 3582(c)(1)(A) to allow a defendant

    to move for compassionate release after first asking the BOP to file such a motion on his

    behalf. See, e.g., United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020).

          The United States Sentencing Commission has promulgated a policy statement

    regarding compassionate release under § 3582(c), which is found at U.S.S.G. § 1B1.13 and

    the accompanying application notes. When the undersigned denied the defendant’s prior

    motions in August 2020, district courts in this circuit regularly turned to U.S.S.G. § 1B1.13

    to provide guidance on the “extraordinary and compelling reasons” warranting a sentence

    reduction. However, as of November 20, 2020, courts are no longer to do so, at least as to

    compassionate release motions filed by defendants (rather than by the BOP). See Jones,

    980 F.3d at 1108 (6th Cir. 2020) (“[H]olding” that guideline 1B1.13 “is not an ‘applicable’

    policy statement when an imprisoned person files a motion for compassionate release.”);

    accord United States v. Elias, 984 F.3d 516 (6th Cir. 2021). 1

          In Jones, the Sixth Circuit observed that “[d]istrict courts should [still] consider all

    relevant § 3553(a) factors before rendering a compassionate release decision.” 980 F.3d at

    1114. Subsequently, in Elias, the appellate court “clarified” that “district courts may deny

    compassionate-release motions when any of the three prerequisites listed in §


1
    The parties in this case have not addressed any guideline policy statement other than § 1B1.13.
                                                       3

Case 2:09-cr-00031-RLJ-MCLC Document 1618 Filed 08/31/21 Page 3 of 6 PageID #:
                                   6406
 3582(c)(1)(A) is lacking and do not need to address the others.” 984 F.3d at 519.

       A. Exhaustion

         In its prior response brief, the United States conceded that, “[b]ased on its

 consultation with the Bureau of Prisons, the United States now waives enforcement of the

 exhaustion provision, thereby allowing this Court to consider the substance of Ware’s

 motions, although Ware has not proven that he satisfied that requirement.” [Doc. 1566, p.

 2].    In light of that prior concession, the Court finds that it has authority under §

 3582(c)(1)(A) to address the instant motion. See Alam, 960 F.3d at 833.

       B. Merits

         In discussing the 18 U.S.C. §§ 3553(a) and 3142(g) factors in its prior ruling, the

 Court stated,

        In the instant conspiracy, the defendant was admittedly responsible for
        distributing a substantial amount of cocaine base (at least 1.5 to 4.5 kilograms).
        [PSR, ¶ 24]. He also conspired with certain codefendants “in committing
        multiple home invasions” of other drug dealers. [Id., ¶ 34]. There, “the
        defendant and his co-conspirators dressed as police officers, raided their homes
        and stole all of the drugs or cash available.” [Id.].

        The defendant’s criminal history began at age 13. [Id., ¶ 53]. By age 14, there
        were at least seven convictions pertaining to controlled substances. [Id., ¶¶ 55-
        60, 65]. There are numerous drug charges and convictions as an adult. [Id., ¶¶
        71, 74, 75, 89]. At age 20 he was convicted of battery. [Id., ¶ 69]. At age 24,
        he was convicted of battery and two counts of aggravated assault for striking a
        woman in the head with a gun, shooting at a victim, and hitting a woman with
        his hands and fists. [Id., ¶ 72]. On four other occasions, the defendant has been
        charged with violent or firearms-related offenses. [Id., ¶¶ 85-86, 88, 90]. There
        have been multiple violations of probation. [Id., ¶¶ 67-68, 74-75, 79]. There
        were 16 countable criminal history points in this case and the defendant was
        sentenced as a career offender. [Id., ¶ 80]. The defendant first used controlled
        substances at age ten and continued to use them until the date of his arrest in
        this case. [Id., ¶ 97].


                                               4

Case 2:09-cr-00031-RLJ-MCLC Document 1618 Filed 08/31/21 Page 4 of 6 PageID #:
                                   6407
       Two recurring themes are apparent—substance abuse and violence. When the
       Court granted the defendant’s First Step Act motion on November 27, 2019, it
       did so despite the defendant’s July 2018 BOP disciplinary sanction for use of
       drugs or alcohol. [Doc. 1497, p. 8]. In reviewing the file of the instant motion,
       the Court was most disappointed to learn that the defendant’s updated BOP
       SENTRY report lists an additional disciplinary sanction, for fighting with
       another person in November 2019. The defendant now claims that he was
       merely restraining the other person in self-defense [doc. 1545, p. 2], but the
       punishment received (including the loss of 27 days of good time credit and one
       month of commissary privileges) leads the Court to conclude that the
       defendant’s culpability was more than he now admits.

       In this case the defendant was sentenced for a crime involving drugs and
       violence. His background features those same issues. The BOP disciplinary
       record from the last two years indicates that those problems have not been fully
       resolved.

 [Doc. 1575, p. 6-7]. The Court accordingly concluded that the “requested sentence

 reduction in this case would not reflect the seriousness of the offense of conviction, would

 not promote respect for the law or afford adequate deterrence, and would not adequately

 protect the public from future crimes. See 18 U.S.C. § 3553(a)(2). For these additional

 reasons, the defendant’s motions must be denied.” [Doc. 1575, p. 8]. As noted, the Sixth

 Circuit affirmed this Court on that basis.

       “[D]istrict courts may deny compassionate-release motions when any of the three

 prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to address the others.”

 Elias, 984 F.3d at 519. The instant motion, which references only the defendant’s health,

 the COVID-19 pandemic, and a desire to be with his family, offers no new grounds which

 would impact the Court’s prior analysis of the 18 U.S.C. § 3353(a) factors. For that reason

 alone, his renewed motion must be denied. Id.




                                              5

Case 2:09-cr-00031-RLJ-MCLC Document 1618 Filed 08/31/21 Page 5 of 6 PageID #:
                                   6408
                               III. CONCLUSION

       As provided herein, the defendant’s renewed motion for compassionate release

 [doc. 1616] is DENIED.

            IT IS SO ORDERED.

                                                  ENTER:



                                                          s/ Leon Jordan
                                                    United States District Judge




                                        6

Case 2:09-cr-00031-RLJ-MCLC Document 1618 Filed 08/31/21 Page 6 of 6 PageID #:
                                   6409
